DETAILED ACTION
	Claims 1-7 and 15-18 are present for examination.
	Claims 1 and 15 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the second CPU" in line 5.  
There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f). Such claim limitations are:  “means to determine an amount…” in claim 1; “means to receive a request...” in claim 2; “means to receive prefetched LBNs...” in claims 3 and 5; and “means to send prefetched LBNs...” in claims 4, 6 and 7.

Page 6, paragraph 24 disclose that the corresponding structure for the “means to determine an amount...” is a storage controllers 106, 202A and 202B. Page 6, paragraph 24 disclose that the corresponding structure for the “means to receive a request...” is storage controller 202A. Page 6, paragraph 24 disclose that the corresponding structure for the “means to receive prefetched LBNs...” is storage controller 202A. Page 6, paragraph 24 disclose that the corresponding structure for the “means to send prefetched LBNs...” is storage controller 202B. Thus, these claim limitations will be interpreted as covering these corresponding structures.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowlands et al. (US2012/0047548) in view of Penokie (US5,854,942) and  in further view of Venkatasubramanian et al. (US 2016/0179700).
claim 1, Rowlands et al. teaches a memory system to be coupled to a host device (Fig. 1 and paragraphs 12 and 27; storage system 100 receives host commands (i.e., connected to a host)), the memory system comprising: 
a first CPU to be coupled to the host device (see Fig. 1 and paragraph 28 and 47; host controller 102 coupled to host).
Rowlands et al. does not explicitly teach wherein the first CPU has a first cache; at least one additional CPU decoupled from the host device, wherein the at least one additional CPU has a second cache; a controller coupled to the first CPU and the at least one additional CPU, wherein the controller is distinct from the first CPU and the at least one additional CPU; a memory device coupled to both the first CPU, the controller, and the at least one additional CPU; and means to determine an amount of LBNs to prefetch and to cause the amount of LBNs to be prefetched and written into the first cache.
Even though Rowlands et al. teaches dynamically setting a block count and a loop count for the forced read ahead (see paragraphs 11-12 and claim 11). Rowlands et al. does not explicitly teach means to determine an amount of LBNs to prefetch and to cause the amount of LBNs to be prefetched and written into the first cache.
However, Penokie teaches means to determine an amount of LBNs to prefetch and to cause the amount of LBNs to be prefetched and written into cache (see column 6, lines 50-64;  a numerical value of "6" indicates that no logical blocks should be read ahead. A numerical value of "7" indicates that two times the NORMAL USER DATA TRANSFER SIZE in logical blocks should be read ahead. A numerical value of "8" indicates four times the NORMAL USER DATA TRANSFER SIZE in logical blocks should be read ahead…).

Rowlands et al. and Penokie do not teach wherein the first CPU has a first cache; at least one additional CPU decoupled from the host device, wherein the at least one additional CPU has a second cache; a controller coupled to the first CPU and the at least one additional CPU, wherein the controller is distinct from the first CPU and the at least one additional CPU; a memory device coupled to both the first CPU, the controller, and the at least one additional CPU.
However, Venkatasubramanian et al. teaches wherein the first CPU has a first cache (see Fig. 2 and paragraph 30; CPU 210 with data cache 212); at least one additional CPU (see Fig. 2 and paragraph 30; CPU 220), wherein the at least one additional CPU has a second cache (see Fig. 2 and paragraph 30; CPU 220 with data cache 222); a controller  (see Fig. 2 and paragraph 30; controller 251) coupled to the first CPU and the at least one additional CPU (see Fig. 2 and  paragraph 30; controller have access to CPU 210 and CPU 220), wherein the controller is distinct from the first CPU and the at least one additional CPU (se Fig. 2 and paragraph 30; controller 251 is distinct from CPU 210 and CPU 220); a memory device coupled to both the first CPU, the controller, and the at least one additional CPU (see Fig. 2 and paragraph 30; memory 231 is connected to CPU 210, CPU 220 and controller 251). Venkatasubramanian et al. also teaches L1I cache controller unrolls the sum of the virtual address and the fetch packet count into corresponding fetch packet requests and prefetches these fetch packets to L1I cache (see paragraph 4).


With respect claim 2, Rowlands et al. teaches wherein the first CPU comprises means to receive a request from the host device (see paragraph 12 and claim 11; host controller receives host commands).

With respect claim 3, Rowlands et al. teaches wherein the first CPU additionally comprises means to receive prefetched LBNs from the memory device (see paragraphs 33 and 37; disk interface controller may be coupled to a cache 116, such as a memory structure utilized as a holding and organizing structure for data moving between the host interface controller 102 and the hard disk drives 112).
 
With respect claim 4, Rowlands et al. teaches wherein the at least one additional CPU includes means to send prefetched LBNs to the first CPU (see paragraphs 12 and 46-47; disk controller prefetchs data and sends it to host controller through the cache).

With respect claim 5, Rowlands et al. teaches wherein the first CPU additionally comprises means to receive prefetched LBNs from the memory device (see paragraphs 33 and 37; disk interface controller may be coupled to a cache 116, such as a memory structure utilized as a holding 

With respect claim 6, Rowlands et al. teaches wherein the at least one additional CPU includes means to send prefetched LBNs to the first CPU (see paragraphs 12 and 46-47; disk controller prefetchs data and sends it to host controller through the cache).

With respect claim 7, Rowlands et al. teaches wherein the at least one additional CPU includes means to send prefetched LBNs to the first CPU (see paragraphs 12 and 46-47; disk controller prefetchs data and sends it to host controller through the cache).


Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowlands et al. (US2012/0047548) in view of Venkatasubramanian et al. (US 2016/0179700).
With respect claim 15, Rowlands et al. teaches prefetching and storing a first predetermined number of LBNs in a cache of a first CPU (see paragraphs 42-43; if the LBAs are found in the read ahead entry table, it is assumed the read has already been done and any subsequent blocks are read to complete the entry (i.e., data is prefetched and stored in cache)), wherein the first CPU is to be coupled to a host device (see Fig. 1 and paragraph 28 and 47; host controller 102 coupled to host); 
reading data from the cache (see paragraph 44; it is determine if all of the requested LBAs are in the cache 116. If the desired LBAs are in the cache 116, the flow mover to the "return" 318 
delivering the data to a host device (see paragraph 44; it is determine if all of the requested LBAs are in the cache 116. If the desired LBAs are in the cache 116, the flow mover to the "return" 318 to allow the CPU 104 to initialize the host interface controller 102 to transfer the data (i.e., host controllers transfers/delivers the data); and 
Rowlands et al. does not explicitly teach prefetching and storing a second number of LBNs into the cache, wherein the prefetching and storing occurs prior to receiving a request from the host device to read the data.
However, Rowlands et al. teaches if the desired LBAs are found in the read ahead table, a check is performed in a "command extent check" 316. The "command extent check" 316 compares the passed LBA plus the read ahead count to the LBA range that was read earlier, which may be found in the read ahead table. If the passed LBA plus read ahead count is not less than the current read ahead LBA, the read ahead table entry is updated with the new value and the flow takes the "not found" 312 path to the "read ahead LBA equal to Passed LBA"… If the desired LBAs are found in the read ahead table and the count is less than the command complete, the flow takes a "read plus" 320 flow to a "read ahead LBA equal LBA in table plus read ahead count" 322. The "read ahead LBA equal LBA in table plus read ahead count" 322 adds the read ahead count of blocks to the number of blocks already found in the read ahead table to convey the read to the disk interface controller (see paragraphs 45-46; more data is prefetched if needed)).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the 
Rowlands et al. does not teach wherein the first CPU is a part of a memory system that includes at least one additional CPU having a second cache and a controller distinct from the first CPU and the second CPU.
However, Venkatasubramanian et al. teaches wherein the first CPU is a part of a memory system that includes at least one additional CPU (see Fig. 2 and paragraph 30; CPU 210 is in a device that includes CPU 220) having a second cache (see Fig. 2 and paragraph 30; CPU 220 with data cache 222); and a controller distinct from the first CPU and the second CPU (se Fig. 2 and paragraph 30; controller 251 is distinct from CPU 210 and CPU 220). Venkatasubramanian et al. also teaches L1I cache controller unrolls the sum of the virtual address and the fetch packet count into corresponding fetch packet requests and prefetches these fetch packets to L1I cache (see paragraph 4).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Rowlands et al. and Penokie to include the above mentioned to reduce latency for fetching data (see Venkatasubramanian, paragraphs 4 and 5).

With respect claim 16, Rowlands et al. teaches does not explicitly teach wherein the second number of LBNs is equal to the number of LBNs that contained the data read from the cache.
However, Rowlands et al. teaches if the desired LBAs are found in the read ahead table, a check is performed in a "command extent check" 316. The "command extent check" 316 compares the passed LBA plus the read ahead count to the LBA range that was read earlier, which may be 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned to mitigates a major portion of the latency by prefetching additional data for the command (see Rowlands, paragraph 39).

With respect claim 17, Rowlands et al. teaches wherein the first predetermined number of LBNs are all disposed in a memory device coupled to the first CPU (see paragraphs 11 and 55; transferring data from hard disk drives to a cache for anticipating a host next command; and transferring cached data from the cache for responding to the host next command (i.e., data s stored in HDDs 112)).

With respect claim 18, Rowlands et al. teaches wherein the first predetermined number of LBNs are all disposed in a memory device coupled to the first CPU (see paragraphs 11 and 55; transferring data from hard disk drives to a cache for anticipating a host next command; and .

Response to Arguments

Applicant's arguments with respect to claims 1-7 and 15-18 have been considered but are moot in view of the new ground(s) of rejection, necessitated by amendment. 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139